

116 S4101 IS: Loan Interest Forgiveness for Taxpayers Under a Pandemic Act of 2020
U.S. Senate
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4101IN THE SENATE OF THE UNITED STATESJune 30, 2020Mr. Cruz (for himself, Mr. Rubio, Mrs. Capito, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo expand the payment of principal, interest, and fees for certain disaster loans under the CARES Act, and for other purposes.1.Short titleThis Act may be cited as the Loan Interest Forgiveness for Taxpayers Under a Pandemic Act of 2020 or the LIFT UP Act.2.Debt relief under the CARES ActSection 1112(a) of the CARES Act (Public Law 116–136) is amended—(1)in paragraph (1), by striking and at the end;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(3)made during the period beginning on January 1, 2015, and ending on the day before the date of enactment of this paragraph—(A)to a business concern under section 7(b)(1) of the Small Business Act (15 U.S.C. 636(b)(1)) that is unrelated to COVID–19; or(B)under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) that is unrelated to COVID–19..